Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149317                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                      Justices

  v                                                                 SC: 149317
                                                                    COA: 312910
                                                                    Macomb CC: 2012-000570-FC
  RENYATTA ANNETTE HAMILTON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 25, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           t1015
                                                                               Clerk